ORDER
Chief Judge William T. Howell having recused himself from further participation in this case, Opinion No. 2417, filed November 13, 1995, is hereby withdrawn. The pending Petition for Rehearing is dismissed as moot. This case will be considered de novo by the undersigned judges and will be scheduled for hearing or submission in due course.
All pending Motions to Pile Amicus Curiae Briefs are granted under the following conditions. The Amicus Curiae *134Briefs shall be served and filed with the Clerk of this Court within fifteen (15) days of the date of this Order. See Appellate Court Rules 207, 210 and 212 on form, filing, and service of the Amicus Curiae Briefs.
Any response to an Amicus Curiae Brief must be served and filed with the Clerk of this Court within fifteen (15) days of the filing of the Amicus Curiae Brief.
/s/ Jasper M. Cureton. J.
Is/ C. Tolbert Goolsbv. J.
/s/ Kave G. Hearn. J.